DETAILED ACTION

Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren et al. (US Patent Publication 2007/0221140).
	a. Regarding claim 14, Warren discloses an attachment for a wearable collar 10 or 10B of an animal comprising an electronic device 12 or 12B [FIG. 7 is an exploded perspective view of a further alternate embodiment of the ID device housing and ID device of FIG. 5 [0042]] comprising a processor configured to receive or transmit information relating to the animal [ID device 12 is adapted to communicate via wireless connection using technology such as, but not limited to, Bluetooth® wireless technology, radio frequency technology, or infrared technology [0063]; ID device 12 is used by a pet owner to store information relating to the pet wearing the device. Such information will typically include information regarding the identification of the owner, name of the animal, and the like [0064]]; a first component 34 or 34B comprising a first cavity 64 [central extension member 56 defines a recess 64 configured to closely receive the housing 14B of the ID device 12B [0058]] and at least one first coupling element [distal end 132 of the female receptor 130 defines an opening 134 configured to receive the distal end 108 of the male adaptor 104 [0050]; male adapter module 34B is provided for being received with the female receptor 44B [0058]]; and a second component 24 or 24B [in FIG. 7, the base housing 24B defines a female receptor 44B similar to that described above for the side release buckle 102 [0058]] comprising a second cavity 134 or 134B [FIGS. 4, 7] and at least one second coupling element 132 or 132B [the distal end 132 of the female receptor 130 defines an opening 134 configured to receive the distal end 108 of the male adaptor 104 [0050]; male adapter module 34B is provided for being received with the female receptor 44B [0058]], the at least one first coupling element of the first component configured to engage with and couple to the at least one second coupling element of the second component [male adapter module 34B is provided for being received with the female receptor 44B; a female receptor 44B similar to that described above for the side release buckle 102 [0058]]; wherein when the first and second components are coupled together, the first and second cavities collectively form a chamber that houses electronic device 12 or 12B [male adapter module 34B is provided for being received with the female receptor 44B; Insertion and removal of the male adaptor module 34B is accomplished similarly to the connection and disconnection of the side release buckle 102 [0058]; female receptor 130 defines an opening 134 configured to receive the distal end 108 of the male adaptor [0050]]. 
	b. Regarding claim 15, Warren discloses the attachment of claim 14, wherein the at least one first coupling element engages with and couples to the at least one second coupling element 44 or 44B via at least one of a ball and socket mechanism, a flange 110, a magnet, or a loop [male adapter module 34B is provided for being received with the female receptor 44B; Insertion and removal of the male adaptor module 34B is accomplished similarly to the connection and disconnection of the side release buckle 102 [0058]; side release buckle 102, illustrated most clearly in FIG. 4, is used to accomplish securement of the pet collar 10 around the neck of a pet. In this embodiment, the side release buckle 102 includes a male adaptor 104 configured to be cooperatively received within a female receptor 130. The male adaptor 104 defines at least a pair of opposed leaf spring members 106 biased away from each other. An outwardly extending tab 110 is defined by each of the leaf spring members 106. The outwardly extending tab 110 of the preferred embodiment defines a tapered leading edge 112 to assist the female receptor 130 in receiving the male adaptor 104. The outwardly extending tabs 110 define a shoulder 114 on the trailing edge to engage the female receptor 130 to prevent unselected disengagement of the side release buckle 102 [0049]].
	
 c. Regarding claim 20, Warren discloses the attachment of claim 14, wherein the information relating to the animal comprises at least one of an identity of the animal, a home address of the animal, a location of the animal, information relating to an owner of the animal, or medical information of the animal [ID device 12 is adapted to communicate via wireless connection using technology such as, but not limited to, Bluetooth® wireless technology, radio frequency technology, or infrared technology [0063]; ID device 12 is used by a pet owner to store information relating to the pet wearing the device. Such information will typically include information regarding the identification of the owner, name of the animal, and the like [0064]].

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young (US Patent Publication 2021/0105976) in view of Graham (US 3,782,017) and Schaible (US 6,367,426).  
	a. Regarding claim 1, Young teaches an attachment for a wearable collar 102 of an animal [identification tag assembly 106 coupled with the collar body 102 [0073]], the attachment comprising an electronic device 110 comprising a processor configured to receive or transmit information relating to the animal [a microchip may also be integrated into the identified tag assembly to provide an additional method of obtaining the personal information of the owner [0069]; identification tag 110 may include at least one identifier. Further, the at least one identifier may include a QR code, RFID code, NFC code [0086]]; an attachment body 106 configured to be detachably coupled to the collar worn by the animal [the identification tag assembly is removable from the collar [0070]], attachment body 106 comprising a cavity housing electronic device 110 and an opening of the cavity providing access to the electronic device housed in the cavity or retaining the electronic device within the cavity via an enclosure element [identification tag 110 removably disposed in the interior space through the opening [0074]].
	Young does not specifically teach a plurality of legs each comprising a connection element configured to detachably couple the attachment body to the collar worn by the animal. Graham teaches a plurality of legs 15 each comprising a connection element configured to detachably couple attachment body 11 to collar 17 worn by the animal [As can be seen in FIG. 5 the mounting protrusions 15 are used for attaching the identification tag to collar-like structures. The mounting protrusions 15 are simply bent around a collar-like structure 17 as shown in FIG. 5., col. 2 lines 36-42] for the purpose of providing an attachment body with a plurality of legs that can be wrapped around a collar for easily and inexpensively attaching an attachment body to a collar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment taught by Young to include a plurality of legs each comprising a connection element configured to detachably couple the attachment body to the collar worn by the animal as taught by Graham because doing so would have provided an attachment body with a plurality of legs that can be wrapped around a collar for easily and inexpensively attaching an attachment body to a collar.  
	Young in view of Graham does not specifically teach each connection element is configured to engage with another connection element. Schaible teaches each connection element 12 is configured to engage with another connection element 12 [at least one extended member 12 integral with the holder 10; by various attaching means including, but not limited to, stitching, snaps, rivets, glue, hook and loop structures, etc.; members 12 can be of any length, but preferably are at least long enough to be flexibly stretched across the extent of the device 10 and then secured in place. In such a manner, pet tags 14 can be held securely in a pet tag receiving pocket or envelope 16, col. 3 lines 62-67, col. 4 lines 1-3; a multi-fingered material with appropriate hook, loop or other attachments associated therewith can be formed from a single flat piece of material 24 and such material can then be folded around one or more pet tags. The extending members are locked in place using the hook and loop structures 26, or other means of attachment, thus providing an easy and efficient method and device for enclosing jangling pet tags, col. 5 lines 21-28; FIGS. 2, 5, 6C] for the purpose of providing an easy and efficient device for securely enclosing pet tags with connection elements configured to be folded around a pet tag and engage with another connection element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment taught by Young in view of Graham to include each connection element configured to engage with another connection element as taught by Schaible because doing so would have provided an easy and efficient device for securely enclosing pet tags with connection elements configured to be folded around a pet tag and engage with another connection element.  
	b. Regarding claim 2, Young in view of Graham and Schaible teaches (references to Graham)
the attachment of claim 1, wherein attachment body 11 comprises a first portion comprising a first subset of the plurality of legs 15 and a second portion comprising a second subset of the plurality of legs 15, wherein the first portion opposes the second portion [As can be seen in FIG. 5 the mounting protrusions 15 are used for attaching the identification tag to collar-like struc tures. The mounting protrusions 15 are simply bent around a collar-like structure 17 as shown in FIG. 5., col. 2 lines 36-42]. Young in view of Graham and Schaible teaches (references to Schaible) the attachment of claim 1, wherein each of the first subset of the plurality of legs 12 are configured to engage with one of the second subset of the plurality of legs 12, thereby folding the first portion towards the second portion [a multi-fingered material with appropriate hook, loop or other attachments associated therewith can be formed from a single flat piece of material 24 and such material can then be folded around one or more pet tags. The extending members are locked in place using the hook and loop structures 26, or other means of attachment, thus providing an easy and efficient method and device for enclosing jangling pet tags, col. 5 lines 21-28; FIG. 5].
c. Regarding claim 3, Young in view of Graham and Schaible teaches (references to Schaible) the attachment of claim 2, wherein each of the first subset of the plurality of legs 12 are configured to engage with one of the second subset of the plurality of legs 12 via a coupling device comprising at least one of a hook and loop fastener 26, a button, a loop, or a buckle [a multi-fingered material with appropriate hook, loop or other attachments associated therewith can be formed from a single flat piece of material 24 and such material can then be folded around one or more pet tags. The extending members are locked in place using the hook and loop structures 26, or other means of attachment, col. 5 lines 21-28; FIG. 5].
d. Regarding claim 4, Young in view of Graham and Schaible teaches (references to Young) the attachment of claim 1, wherein attachment body 106 comprises a first side and a second side and electronic device 110 [a microchip may also be integrated into the identified tag assembly to provide an additional method of obtaining the personal information of the owner [0069]; identification tag 110 may include at least one identifier. Further, the at least one identifier may include a QR code, RFID code, NFC code [0086]] is housed within a first side of attachment body 106 [identification tag 110 removably disposed in the interior space through the opening [0074]].
Young in view of Graham and Schaible teaches (references to Graham) the attachment of claim 1,  wherein folding the first portion towards the second portion wraps the first side of the attachment body around the wearable collar [As can be seen in FIG. 5 the mounting protrusions 15 are used for attaching the identification tag to collar-like structures. The mounting protrusions 15 are simply bent around a collar-like structure 17 as shown in FIG. 5., col. 2 lines 36-42].
Young in view of Graham and Schaible teaches (references to Schaible) the attachment of claim 1,  wherein folding the first portion towards the second portion exposes a second side of the attachment body causing the first side of the attachment to be inaccessible by the animal [a multi-fingered material with appropriate hook, loop or other attachments associated therewith can be formed from a single flat piece of material 24 and such material can then be folded around one or more pet tags. The extending members are locked in place using the hook and loop structures 26, or other means of attachment, col. 5 lines 21-28; FIG. 5].
e. Regarding claim 5, Young in view of Graham and Schaible teaches (references to Young) the attachment of claim 1, having electronic device 110 [a microchip may also be integrated into the identified tag assembly to provide an additional method of obtaining the personal information of the owner [0069]; identification tag 110 may include at least one identifier. Further, the at least one identifier may include a QR code, RFID code, NFC code [0086]]. Young further teaches the electronic device comprises a global positioning system (GPS) component, the information relating to the animal comprises location information of the animal derived from the GPS [one or more sensors may include, but are not limited to, a location sensor e.g. a GPS receiver [0059]].
f. Regarding claim 6, Young in view of Graham and Schaible teaches (references to Young) the attachment of claim 1, wherein the information relating to the animal comprises at least one of an identity of the animal, a home address of the animal, information relating to the owner of the animal, or medical information of the animal [a microchip may also be integrated into the identified tag assembly to provide an additional method of obtaining the personal information of the owner [0069]; identification tag 110 may include at least one identifier. Further, the at least one identifier may include a QR code, RFID code, NFC code [0086]].

5. 	Claims 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Young (US Patent Publication 2021/0105976) in view of Smith (US 4,739,566) and Rossi (US Patent Publication 6,321,957).
a. Regarding claim 7, Young teaches an attachment for a wearable collar 102 of an animal comprising an electronic device 110 comprising a processor configured to receive or transmit information relating to the animal [a microchip may also be integrated into the identified tag assembly to provide an additional method of obtaining the personal information of the owner [0069]; identification tag 110 may include at least one identifier. Further, the at least one identifier may include a QR code, RFID code, NFC code [0086]]; a base portion 106 configured to detachably couple to the wearable collar [the identification tag assembly is removable from the collar [0070]]; and a cavity configured to house the electronic device [identification tag 110 removably disposed in the interior space through the opening [0074]].
Young does not specifically teach a first flap coupled to the base portion and a second flap coupled to the base portion; a first fastener positioned on the first flap and a second fastener positioned on the second flap, wherein the first fastener and the second fastener are configured to couple to one another; and a cavity formed when the first fastener and the second fastener couple to one another. Smith teaches a first flap 18 coupled to base portion 15 and a second flap 20 coupled to base portion 15 [To either side of the central body 15 of the pet tag holder where the tags are placed, are an inner flap 18 and outer flap 20, col. 2 lines 55-57]; a first fastener positioned on the first flap and a second fastener positioned on the second flap wherein the first fastener and the second fastener are configured to couple to one another [Outer flap 20 is sized to fold over the inner flap 18 and is provided with a ridged closure fastener 28 which is sized and situated on the outer flap to be received in one of the openings 26a, 26b or 26c on the inner flap, col. 3 lines 25-29]; and a cavity formed when the first fastener and the second fastener couple to one another [The flaps fold over the tags to totally encircle the tags when closed, col. 2 lines 67-68] for the purpose of providing a compact holder that fits neatly to a typical pet collar with first and second flaps coupled to the base portion to fold around the base portion to give a neat appearance and to enclose and secure an identification tag.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment taught by Young to include a first flap coupled to the base portion and a second flap coupled to the base portion; a first fastener positioned on the first flap and a second fastener positioned on the second flap, the first fastener and the second fastener configured to couple to one another; and a cavity formed when the first fastener and the second fastener couple to one another as taught by Smith because doing so would have provided a compact holder that fits neatly to a typical pet collar with first and second flaps coupled to the base portion to fold around the base portion to give a neat appearance and to enclose and secure an identification tag.  
Young in view of Smith does not specifically teach a first flap coupled to the base portion via a first hinge. Rossi teaches a first flap 370 coupled to base portion 350 via first hinge 357 [flap 370 is connected by means a hinge 357, col. 9 lines 38-39, FIGS. 54-55] for the purpose of providing a watertight attachment connected by a collar to the neck of an animal with a safety closure system consisting of a closing flap coupled to the base portion via a hinge for ensuring safe closure of the attachment contents in wet environments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment taught by Young in view of Smith to include a first flap coupled to the base portion via a first hinge as taught by Rossi because doing so would have provided a watertight attachment connected by a collar to the neck of an animal with a safety closure system consisting of a closing flap coupled to the base portion via a hinge for ensuring safe enclosure of the attachment contents in wet environments. 
Young in view of Smith and Rossi does not specifically teach a second flap coupled to the base portion via a second hinge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment taught by Young in view of Smith and Rossi to include a second flap coupled to the base portion via a second hinge because doing so would have provided additional watertight enclosure of the attachment contents and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
b. Regarding claim 8, Young in view of Smith and Rossi teaches (references to Smith) the attachment of claim 7 wherein at least one of the first flap 18 or the second flap 20 [To either side of the central body 15 of the pet tag holder where the tags are placed, are an inner flap 18 and outer flap 20, col. 2 lines 55-57] are comprised of a rigid material [flaps 18 and 20 could be a rigid material, col. 2 lines 62-63].
c. Regarding claim 9, Young in view of Smith and Rossi teaches (references to Smith) the attachment of claim 7 having first flap 18, second flap 20 [To either side of the central body 15 of the pet tag holder where the tags are placed, are an inner flap 18 and outer flap 20, col. 2 lines 55-57], the first fastener, and the second fastener [Outer flap 20 is sized to fold over the inner flap 18 and is provided with a ridged closure fastener 28 which is sized and situated on the outer flap to be received in one of the openings 26a, 26b or 26c on the inner flap, col. 3 lines 25-29]. Young in view of Smith and Rossi does not specifically teach a first bending portion extending from first flap, the first bending portion being configured to bend towards second flap and a second bending portion extending from the second flap, the second bending portion being configured to bend towards the first flap wherein the first fastener is located on the first bending portion and the second fastener is located on the second bending portion. Smith teaches a first bending portion 34 extending from first flap 18, the first bending portion being configured to bend towards second flap 20 and a second bending portion 36 extending from the second flap 20, the second bending portion being configured to bend towards the first flap [inner flap 18 and outer flap 20 are attached to the central body of the pet tag holder by creases 34 and 36 which are made of a smaller thickness than the central body or flaps. Creases 34 and 36 are a foldable thickness, col. 3 lines 35-39; creases 34 and 36 are of sufficient thickness to undergo folding and unfolding operation without tearing or weakening, col. 4 lines 5-8] wherein the first fastener is located on the first bending portion and the second fastener is located on the second bending portion [Outer flap 20 is sized to fold over the inner flap 18 and is provided with a ridged closure fastener 28 which is sized and situated on the outer flap to be received in one of the openings 26a, 26b or 26c on the inner flap, col. 3 lines 25-29] for the purpose of providing first and second flaps coupled to the base portion by first and second bending portions extending from the first and second flaps to fold and unfold around the base portion without tearing or weakening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment taught by Young in view of Smith and Rossi to include a first bending portion extending from first flap, the first bending portion being configured to bend towards second flap and a second bending portion extending from the second flap, the second bending portion being configured to bend towards the first flap wherein the first fastener is located on the first bending portion and the second fastener is located on the second bending portion as taught by Smith because doing so would have provided first and second flaps coupled to the base portion by first and second bending portions extending from the first and second flaps to fold and unfold around the base portion without tearing or weakening. 
d. Regarding claim 10, Young in view of Smith and Rossi teaches (references to Smith) the attachment of claim 7 configured to position the respective first flap 18 and second flap 20 from a position extending longitudinally from the base portion [FIG. 2] to a position substantially perpendicular to the base portion [FIG. 3; Outer flap 20 is sized to fold over the inner flap 18 and is provided with a ridged closure fastener 28 which is sized and situated on the outer flap to be received in one of the openings 26a, 26b or 26c on the inner flap, col. 3 lines 25-29].
Young in view of Smith and Rossi teaches (references to Rossi) the attachment of claim 7 wherein first hinge 357 is configured to position first flap 370 from a position extending from the base portion to a position that is substantially perpendicular to the base portion [flap 370 is connected by means a hinge 357, col. 9 lines 38-39, FIGS. 54-55]. Please note in the combination of Young, Smith, and Rossi the first and second hinges are configured to position the respective first and second flaps from a position extending longitudinally from the base portion to a position substantially perpendicular to the base portion.
e. Regarding claim 11, Young in view of Smith and Rossi teaches (references to Young) the attachment of claim 7 having electronic device 110. Young further teaches electronic device 110 [a microchip may also be integrated into the identified tag assembly to provide an additional method of obtaining the personal information of the owner [0069]; identification tag 110 may include at least one identifier. Further, the at least one identifier may include a QR code, RFID code, NFC code [0086]]. Young further teaches the electronic device comprises a global positioning system (GPS) component, the information relating to the animal comprises location information of the animal derived from the GPS of the electronic device [one or more sensors may include, but are not limited to, a location sensor e.g. a GPS receiver [0059]].
f. Regarding claim 12, Young in view of Smith and Rossi teaches (references to Young) the attachment of claim 7 wherein the information relating to the animal comprises at least one of an identity of the animal, a home address of the animal, information relating to the owner of the animal, or medical information of the animal [a microchip may also be integrated into the identified tag assembly to provide an additional method of obtaining the personal information of the owner [0069]; identification tag 110 may include at least one identifier. Further, the at least one identifier may include a QR code, RFID code, NFC code [0086]]. 
g. Regarding claim 13, Young in view of Smith and Rossi teaches (references to Smith) the attachment of claim 7 having the first fastener and the second fastener [Outer flap 20 is sized to fold over the inner flap 18 and is provided with a ridged closure fastener 28 which is sized and situated on the outer flap to be received in one of the openings 26a, 26b or 26c on the inner flap, col. 3 lines 25-29]. Smith further teaches the first fastener and the second fastener comprise at least one of a hook and loop fastener [the tag holder can be fitted with any type of closure for the folded position such as a two part ball and socket, Velcro or other fastener, col. 4 lines 48-50] a button, a loop, or a buckle.

6. 	Claims 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Warren et al. (US Patent Publication 2007/0221140).
a. Regarding claim 16, Warren teaches the attachment of claim 14, wherein the attachment couples to wearable collar 10 or 10B via at least one of the first 56 and second 24 or 24B components.
Warren does not specifically teach the attachment detachably couples to the wearable collar of the animal. Warren teaches an alternate embodiment wherein attachment 22 [ID device housing 22 [0046]] detachably couples to wearable collar 10A [in an alternate embodiment illustrated in FIG. 3, the pet collar 10A may be defined by a single elongated flexible member defining a first end 88, a second end 90, and a medial portion 92. One of the first and second ends 88, 90 is threaded through one of the slotted openings 26, under the base housing 24, and through the other of the slotted openings 26, with the base housing 24 ultimately disposed along the medial portion 92 of the pet collar 10A. In this embodiment, the loops 76, 84 are obviated and attachment of the base housing 24 to the pet collar is simplified [0047]] for the purpose of providing for simplifying coupling of the attachment to the pet collar without permanently stitching or otherwise fastening the attachment to the the collar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment taught by Warren to include the attachment that detachably couples to the collar as taught by the alternate embodiment of Warren because doing so would have provided for simplifying coupling of the attachment to the pet collar without permanently stitching or otherwise fastening the attachment to the the collar.
b. Regarding claim 18, Warren teaches the attachment of claim 14, wherein each of the first component 34 or 34B and the second component 24 or 24B comprises a housing formed of a hard shell [56 defines a recess 64 configured to closely receive the housing 14B of the ID device 12B. The recess 64 includes at least an end wall 66 and side walls 70 adapted to receive the ID device 12B [0058]; male adapter module 34B within the female receptor 44B [0058]] and a coupler extending from the housing of the second component, the coupler being configured to engage with wearable collar 10 or 10B [base housing 24B defines a female receptor 44B similar to that described above for the side release buckle 102 [0058]; the first pet collar portion 72 is permanently secured to the female receptor 130 through a slotted opening 142 defined by the proximal end 140 of the female receptor 130 [0051]]. Warren does not specifically teach a coupler extending from the respective housing of the first component configured to engage with wearable collar. Warren teaches an alternate embodiment [FIG. 4] wherein coupler 116 extending from the housing of the first component 104 is configured to engage with the wearable collar 10 [The second pet collar portion 80 is adjustably secured to the proximal end 116 of the male adaptor 104 [0051]] for the purpose of providing for simplifying the pet collar by combining the attachment and side release buckle in one device to adjustably secure the pet collar around the neck of a pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment taught by Warren to include a coupler extending from the housing of the first component configured to engage with wearable collar as taught by the alternate embodiment of Warren because doing so would have provided for simplifying the pet collar by combining the attachment and side release buckle in one device to adjustably secure the pet collar around the neck of a pet. 
c. Regarding claim 19, Warren in view of the alternative embodiment of Warren [FIG. 4] teaches the attachment of claim 18, wherein the coupler of the first component and the coupler of the second component receives a strap of the wearable collar 10, the strap being engaged with the first component 104 [The second pet collar portion 80 is adjustably secured to the proximal end 116 of the male adaptor 104 [0051]] and the second component [base housing 24B defines a female receptor 44B similar to that described above for the side release buckle 102 [0058]; the first pet collar portion 72 is permanently secured to the female receptor 130 through a slotted opening 142 defined by the proximal end 140 of the female receptor 130 [0051]] when the first component and the second component are coupled to one another and when the first component and the second component are not coupled to one another [FIG. 4].
  
7. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Warren et al. (US Patent Publication 2007/0221140) as applied to claim 14 above, and further in view of Spitalny (US 9,449,487).
a. Regarding claim 17, Warren teaches the attachment of claim 14, having first 56 and second 24 or 24B components. Warren does not specifically teach at least one of the first component or the second component comprises an interface for charging the electronic device. Spitalny teaches at least one of the first component or the second component 106 comprises an interface 118 for charging the electronic device [The purpose of the charging port 118 is to connect the invention 100 to an external electrical power source to provide power to operate the invention 100, and to charge the battery 117, col. 3 lines 31-34] for the purpose of providing an attachment for a collar with an electronic device charging port to connect to an external electrical power source to provide power to operate the electronic device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment taught by Warren to include at least one first component or second component with an interface for charging the electronic device as taught by Spitalny because doing so would have provided an attachment for a collar with an electronic device charging port to connect to an external electrical power source to provide power to operate the electronic device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643